DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group II, and species of fluvoxamine, in the reply filed on July 16, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Examination followed guidelines provided by MPEP 803.02.  The elected species appeared to be made obvious by the prior art.  Therefore, the Markush claims were rejected and claims to nonelected species were withdrawn from further consideration.  
4.	Claims 52-60 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on July 16, 2021.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on July 16, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Claim Objections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 38-42 and 44-51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites embodiments for R3 and R6 forming a ring.  However, variable R6 is defined in multiple places with different embodiments.  It cannot be ascertained which embodiments of variable R6 can form a ring with R3.
9.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 40 recites the broad recitation “abdominal organ”, and the claim also recites “liver, pancreas, intestine, kidney” which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 38, 40-42 and 44-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013076245.
Determining the scope and contents of the prior art
The reference teaches ex vivo treatment of organ or tissue with SSRIs which include fluvoxamine for the preparation prior to transplant.  Fluvoxamine is one of six agents which are specifically named as preferred embodiments of SSRIs.  The organs named kidney, heart, liver, lung, pancreas, intestine or thymus and tissue named include cornea.  A specific embodiment is disclosed using fluoxetine for bone marrow transplant.

Ascertaining the differences between the prior art and the claims at issue
The difference between the specific embodiment disclosed in the prior art and the claims at issue (elected species):  the prior art generically discloses the use of fluvoxamine as a preferred embodiment.  However, the specific embodiment disclosed as an example uses fluoxetine.

It is noted that the limitations of claims 48 and 51 are specific properties that are associated with the compound of fluvoxamine, and that the properties are inseparable from the structure.

Resolving the level of ordinary skill in the pertinent art - considering objective evidence present in the application indicating obviousness
The skilled artisan has the teaching and suggestion in the reference to practice additional methods using the other six named SSRIs, or organs that are different from bone marrow.  The motivation is to practice the invention more broadly than the specific example disclosed.  The skilled artisan has a reasonable expectation of success in practicing the claimed method using fluvoxamine, as it has the same utility as the example disclosed and it is a preferred embodiment that is named.  Moreover, the agent may have additional advantageous properties for the pharmacological use.  For these reasons, it has been determined that the instant claims are prima facie obvious over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626